Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.  The Office after reviewing the applicant’s arguments respectfully disagrees with the applicant’s rationale and remarks supporting said arguments for the reasons stated below.
During patent examination, the pending claims must be "given their broadest reasonable interpretation {BRI} consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data …The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification."). 
            Response: As cited below the Office finds that U.S. Patent App. Pub. No. 2010/0238161 to Varga et al. (hereinafter "Varga") and U.S. Patent App. Pub. No. 2013/0334730 to Coll Herrero et al. (hereinafter "Coll") teach the amended claim independent claims including degerming the distance to an inflight aircraft and knowing when it reaches a designated location a predetermined distance from the refueling aircraft.  Any discussion of the prior art Bailey and the amended claims are moot as Bailey is no longer being cited.  In regards to applicant’s argument regarding the amended claim seven the prior art Starr does in fact teach the claim as presented. In regards to applicant’s argument regarding the amended claims eight, nine and twenty the prior art Mohan does in fact teach the claim as presented.  As such the Office finds that the below cited prior art teaches all claim as presently presented.  The applicant must do more to distinguish his invention from the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-13, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al., US Patent Application (20100238161), hereinafter “Varga” and Coll et al., US Patent Application (20130334730), hereinafter “Coll”

Regarding Claim 1 Varga teaches a  system for an aircraft, the HUD360 1 with no critical surfaces highlighted, shows the pilot's aircraft flight plan path 14 with two way points identified 15, [Varga para 0080] the system comprising: 
a heads-up display The pilot can use the HUD360 display to view terrain, structures, and other aircraft nearby and other aircraft that have their flight plan paths … [Varga para 0019] within a cockpit of the aircraft; and a heads-up control that receives image data from the one or more cameras, the heads-up control is configured to generate an image on the heads-up display . A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]
based on the image data from the one or more cameras Pan, tilt, and zoom cameras mounted in specific locations to see the outside of the aircraft can be used to augment the occluded view of the pilot [Varga para 0020] to provide a rearward view of an area behind the aircraft a live video slice from the gimbaled zoom camera is fed back and projected onto the semi transparent display onto the pilot's perception of the wing surface as viewed through the display by perceptual transformation of the video and the pilots gaze vector. This augments the view behind the wing. [Varga para 0023] and 
Varga does not explicitly teach but Coll teaches one or more cameras disposed on an aft portion of a fuselage of the aircraft video camera 31 located at the rear portion of the fuselage of tanker aircraft 13 for capturing images of the refueling scenario around drogue 21. [Coll para 0022]; and 
wherein the heads-up control The process begins at the discretion of the operator of tanker aircraft 13 who is watching the images provided by video camera 31 [Coll para 0028] is configured to determine when an in-flight aerial object is within a predetermined range behind the aircraft Video camera 31 must be calibrated to be able to relate the pixels of the image with the real distances in the refuelling scenario. This calibration may be carried out by identifying an object having known dimensions in an image, such as, for example, drogue 21. [Coll para 0024 and see Fig. 6] and 
responsively generates the image on the heads-up display based on the image data from the one or more cameras to provide a rearward view of an area behind the aircraft in which the aerial object is located. the following may be considered the basic features of said method: In each refuelling operation, pattern area 41 is chosen, such that the method is applicable to any type of receiver aircraft. The search for pattern area 41 (having a small size) may be made within a reference frame having a much smaller size than the full photogram image, because it may be assumed that the shift of the receiver aircraft between two photograms occurs within the reference frame defined in the first photogram. [Coll para(s) 0038-0040 and see Fig. 5]

    PNG
    media_image1.png
    501
    377
    media_image1.png
    Greyscale


Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga and Coll. Col improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft.

Regarding claim 3 Varga and Coll teach everything above (see Claim 1). In addition, Coll teaches wherein the aerial object is an aircraft, a missile, or a rocket. because it may be assumed that the shift of the receiver aircraft between two photograms occurs within the reference frame defined in the first photogram. [Coll para 0040 and see Fig. 5]

Regarding claim 10 Varga and Coll teach everything above (see Claim 1). In addition Varga teaches wherein the heads-up control is configured to determine when a second aircraft is behind the aircraft and generates the image on the heads-up display based on the image data from the one or more cameras to provide a rearward view of an area behind the aircraft and wherein the aircraft and the second aircraft are on the ground. a live video slice from the gimbaled zoom camera is fed back and projected onto the semi transparent display onto the pilot's perception of the wing surface as viewed through the display by perceptual transformation of the video and the pilots gaze vector. This augments the view behind the wing. [Varga para 0023]

Regarding claim 11 Varga teaches an apparatus comprising: a heads-up display the HUD360 1 with no critical surfaces highlighted, shows the pilot's aircraft flight plan path 14 with two way points identified 15, [Varga para 0080]; 
a heads-up control connected to the heads-up display, the HUD360 1 system include a … real-time computer system/controller 102 [Varga para 0070].
the heads-up control generating an image on the heads-up display from image data A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]
Vargas does not explicitly teach but Coll teaches from one or more cameras disposed on an aft portion of an aircraft video camera 31 located at the rear portion of the fuselage of tanker aircraft 13 for capturing images of the refueling scenario around drogue 21. [Coll para 0022].
and wherein the heads-up control generates the image on the heads-up display in response to determining that an in-flight aerial object is within a predetermined range behind the aircraft Video camera 31 must be calibrated to be able to relate the pixels of the image with the real distances in the refuelling scenario. This calibration may be carried out by identifying an object having known dimensions in an image, such as, for example, drogue 21. [Coll para 0024 and see Fig. 6] the following may be considered the basic features of said method: In each refuelling operation, pattern area 41 is chosen, such that the method is applicable to any type of receiver aircraft. The search for pattern area 41 (having a small size) may be made within a reference frame having a much smaller size than the full photogram image, because it may be assumed that the shift of the receiver aircraft between two photograms occurs within the reference frame defined in the first photogram. [Coll para(s) 0038-0040 and see Fig. 5]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga and Coll. Col improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft.


Regarding claim 12 Varga and Coll teach everything above (see Claim 11). In addition Varga teaches wherein the generated image is overlaid on information previously displayed on the heads-up display so that the information and the generated image are both visible on the heads-up display. A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]

Regarding claim 13 Varga and Coll teach everything above (see Claim 11). In addition Varga teaches wherein the generated image obscures information previously displayed on the heads-up display. A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]

Regarding claim 17 Varga teaches method for providing a rearward view of an aircraft, the method comprising: generating an image on a heads-up display the HUD360 1 with no critical surfaces highlighted, shows the pilot's aircraft flight plan path 14 with two way points identified 15, [Varga para 0080] in a cockpit of an aircraft based on the image data A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]; and 
Varga does not explicitly teach but Coll teaches providing image data acquired from one or more rearward facing cameras from an aft portion of the aircraft video camera 31 located at the rear portion of the fuselage of tanker aircraft 13 for capturing images of the refueling scenario around drogue 21. [Coll para 0022];
generating an image on a heads-up display in a cockpit of an aircraft based on the image data; and determining whether an in-flight aerial object is within a predetermined range behind the aircraft prior to generating the image on the heads-up display Video camera 31 must be calibrated to be able to relate the pixels of the image with the real distances in the refuelling scenario. This calibration may be carried out by identifying an object having known dimensions in an image, such as, for example, drogue 21. [Coll para 0024 and see Fig. 6] the following may be considered the basic features of said method: In each refuelling operation, pattern area 41 is chosen, such that the method is applicable to any type of receiver aircraft. The search for pattern area 41 (having a small size) may be made within a reference frame having a much smaller size than the full photogram image, because it may be assumed that the shift of the receiver aircraft between two photograms occurs within the reference frame defined in the first photogram. [Coll para(s) 0038-0040 and see Fig. 5]
Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga and Coll. Col improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft.


Regarding claim 21 Varga and Coll teach everything above (see Claim 1). In addition Varga teaches wherein the generated image is overlaid on information previously displayed on the heads-up display so that the information and the generated image are both visible on the heads-up display. Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects. [Varga para 0123]

Regarding claim 22 Varga and Coll teach everything above (see Claim 11). In addition Varga teaches wherein the generated image obscures information previously displayed on the heads-up display. Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects. [Varga para 0123] (overlaying images involves re writing image data to pixels to create the overlay which does obscures some of the content while also allowing previous content to be visible.  If the applicant is describing a total rewritten image generated then by definition the previous image would be obscured.)


Claims 4-6, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga and Coll and in further view of Yan et al., US Patent Application (20190286916), hereinafter “Yan”

Regarding claim 4 Varga, Coll and Bailey teach everything above (see claim 1). In addition, Varga and Coll do not teach but Yan teaches wherein the one or more cameras comprise a first camera disposed on a right side of the aft portion of the fuselage and a second camera disposed on a left side of the aft portion of the fuselage. host vehicle 105 can be configured with a forward left side camera, a backward left side camera, a forward right side camera, a backward right side camera. [Yan para 0048]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
Yan discloses a system and method for lateral vehicle detection is disclosed. A particular embodiment can be configured to: receive lateral image data from at least one laterally-facing camera associated with an autonomous vehicle; warp the lateral image data based on a line parallel to a side of the autonomous vehicle; perform object extraction on the warped lateral image data to identify extracted objects in the warped lateral image data; and apply bounding boxes around the extracted objects.
Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Coll and Yan. Coll improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft. Yan adds the ability to provide a virtual view from the mounted cameras allowing a composite view of a direction.

Regarding claim 5 Varga, Coll and Yan teach everything above (see claim 4). In addition, Yan teaches wherein the heads-up control receives image data from the first camera and the second camera, and wherein the rearward view comprises a stitched rearward view based on image data from the first camera and the second camera. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]

Regarding claim 6 Varga, Coll and Yan teach everything above (see claim 5). In addition, Yan teaches wherein the heads-up control is configured to determine whether the aerial object is approaching the aircraft via processing the image data. Video camera 31 must be calibrated to be able to relate the pixels of the image with the real distances in the refuelling scenario. This calibration may be carried out by identifying an object having known dimensions in an image, such as, for example, drogue 21. [Varga para 0024]

Regarding claim 14 Varga, Coll and Yan teach everything above (see claim 11). In addition, Yan teaches wherein generated image comprises a stitched together image from image data from a first camera disposed on a right side of the aft portion of an aircraft and image data from a second camera disposed on a left side of the aft portion of the aircraft. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
Yan discloses a system and method for lateral vehicle detection is disclosed. A particular embodiment can be configured to: receive lateral image data from at least one laterally-facing camera associated with an autonomous vehicle; warp the lateral image data based on a line parallel to a side of the autonomous vehicle; perform object extraction on the warped lateral image data to identify extracted objects in the warped lateral image data; and apply bounding boxes around the extracted objects.
Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Coll and Yan. Coll improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft. Yan adds the ability to provide a virtual view from the mounted cameras allowing a composite view of a direction.


Regarding claim 15 Varga, Coll and Yan teach everything above (see claim 14). In addition Yan teaches wherein the generated image is a mirror image of a rearward view from the aircraft with an image from the first camera and an image from the second camera being flipped side by side on the heads-up display. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]

Regarding claim 18 Varga and Coll teach everything above (see claim 17). In addition Varga and Coll do not teach but Yan teaches wherein providing image data comprises providing acquired image data from a first camera disposed on a right side of the aft portion of the aircraft and a second camera disposed on a left side of the aft portion of the aircraft, host vehicle 105 can be configured with a forward left side camera, a backward left side camera, a forward right side camera, a backward right side camera. [Yan para 0048]; and 
generating an image on the heads-up display comprising generating a stitched rearward view based on image data from the first camera and the second camera. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
Yan discloses a system and method for lateral vehicle detection is disclosed. A particular embodiment can be configured to: receive lateral image data from at least one laterally-facing camera associated with an autonomous vehicle; warp the lateral image data based on a line parallel to a side of the autonomous vehicle; perform object extraction on the warped lateral image data to identify extracted objects in the warped lateral image data; and apply bounding boxes around the extracted objects.
Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Coll and Yan. Coll improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft. Yan adds the ability to provide a virtual view from the mounted cameras allowing a composite view of a direction.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga and Coll and in further view of Starr et al., US Patent Application (20150194059), hereinafter “Starr”

Regarding claim 7 Varga and Coll teach everything above (see claim1). In addition Varga and Coll do not teach but Starr teaches comprising an onboard radar system, wherein the heads-up control is configured to determine when an aerial object is within a predetermined range behind the aircraft based on data from the onboard radar system A processor of the obstacle detection system (e.g., processor 24 of device 20, shown in FIG. 2) can be configured to detect obstacles and determine the location (e.g., global coordinates or location relative to aircraft 12) of obstacles based on the radar return pulses. The location can be, for example, both a distance and angular location relative to aircraft 12. [Starr para 0034].  A processor of the obstacle detection system can receive the radar return signals from the radar sensor modules, identify locations of ground obstacles in proximity to aircraft 12 based on the radar return signals (e.g., within a predetermined distance threshold of aircraft 12). As described in further detail below, the processor can generate a GUI that includes an overhead view of surface 22, as well as a graphical representation of aircraft 12 and a graphical representation of obstacles 16 positioned relative to the overhead view to indicate the real world position of aircraft 12 and obstacles 16. [Starr para 0035]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
	Starr discloses an obstacle detection system is configured to generate and display a graphical user interface (GUI) that includes an overhead image of an area in which a vehicle is positioned, a graphical representation of the vehicle, and graphical representations of one or more obstacles, The graphical representations of the one or more obstacles and vehicle can be arranged relative to the overhead image to indicate determined real-world positions of the one or more obstacles and vehicle, respectively, relative to other features shown in the overhead (e.g., airport structure or other buildings).
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Coll and Starr. Col improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft.  Starr ads the ability to detect obstacles with a radar system at predetermined distances.

Claims 8, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga and Coll and in further view of Mohan et al., US Patent Application (20190049268), hereinafter “Mohan”

Regarding claim 8 Varga and Coll teaches everything above (see claim 1). In addition Varga and Coll do not teach but Mohan teaches wherein the heads-up control is configured to determine when an aerial object is within a predetermined range behind the aircraft based on information from a flight interval management (FIM) avionics system The FIM avionics automation in the cockpit enables the Flight Crew to fly an approach with an assigned time/distance-based spacing goal behind another aircraft enabling reduced variability in arrival rates and reduced average separation between arriving aircraft. [Mohan para 0032] The distance determined also serves the addition function of an available distance to adjust the time error in incremental amount in accordance with the distance. {Mohan para 0060]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
	Mohan discloses an aircraft management for selecting a speeding profile mode for phases of a flight plan including: retrieving assigned space goals (ASG) corresponding to a plurality of achieve by point (ABP) designations for a target flight path of the aircraft wherein the target flight path is associated with a target aircraft; determining a target air speed and applicable speed profile modes by retrieving prior information of traffic history and flight plans of the target aircraft to achieve the ABP designations corresponding to an ASG retrieved; selecting from a plurality of applicable speed profile modes, at least one applicable speed profile mode for a phase of the target flight plan for the aircraft; and comparing statuses of the aircraft of at least a status of fuel remaining for a combination of the selection of the applicable speed profile mode and the phase of the target flight plan.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Coll and Mohan. Col improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft.  Mohan allows for flight management information to allow for avoidance of obstacles.

Regarding claim 9 Varga and Coll teaches everything above (see claim 1). In addition Varga and Coll do not teach but Mohan teaches wherein the heads-up control is configured to determine when an aerial object is within a predetermined range behind the aircraft based on an automatic dependent surveillance-broadcast (ADS-B) signal a Once the data is entered or selected of the chosen Flight ID, processors of the FMS extract the necessary data for computation using various solutions of related flight interval management data which has been received via the broadcast from ADS-B and then sent to the traffic computer of the FMS and as well as data received from the SWIM/ATC data source. The FMS using data extraction techniques of data of the flight plan and flight ID selected or entered, proceeds within a time period of approximately 15 minutes to extrapolate certain algorithmic predictions of traffic data for a particular Flight ID. That is, once data of the flight Plan is extracted, the trajectory of the particular aircraft is computed. Other attributes such as clearance type may also be automatically computed by the flight management computer by comparing a lateral flight plan of particular aircraft and a target aircraft (in this case is the flight ID entered by the pilot, user or crew). [Mohan para 0058] 

Regarding claim 20 Varga, Coll and Mohan teaches everything above (see claim 17). In addition Mohan teaches further comprising receiving information from a flight interval management (FIM) avionics system, receiving an automatic dependent surveillance-broadcast (ADS-B) signal, or receiving information from an on-board radar system to determine if the object is within the predetermined range of the aircraft. The FIM avionics automation in the cockpit enables the Flight Crew to fly an approach with an assigned time/distance-based spacing goal behind another aircraft enabling reduced variability in arrival rates and reduced average separation between arriving aircraft. [Mohan para 0032] The distance determined also serves the addition function of an available distance to adjust the time error in incremental amount in accordance with the distance. {Mohan para 0060]


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga and Coll and in further view of Pongratz et al., US Patent Application (20130200207), hereinafter “Pongratz”



Regarding claim 23 Varga and Coll teach everything above (see claim1). In addition Varga and Coll do not teach but Pongratz teaches wherein the generated image is a mirror image of a rearward view from the aircraft. The camera is equipped with a first image sensor with a first high speed shutter assigned to it and a second image sensor with a second high speed shutter assigned to it such that the camera lens has a device comprised of optical elements for bundling incident radiation onto a radiation-sensitive surface of the first image sensor and/or the second image sensor with at least one mirror telescope arrangement and at least one target tracking mirror arrangement [Pongratz para 0280]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Coll discloses systems and methods for the calculation of the approach speed during air to air refuelling manoeuvres. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
	Pongratz discloses an air-to-surface surveillance and/or weapons system includes a base aircraft and an unmanned slave aircraft that can be uncoupled from a base aircraft and coupled back to it again. The base aircraft and slave aircraft are equipped with coupling equipment designed to work together. The base aircraft is equipped with surveillance and monitoring equipment. Pongratz further discloses a stabilized camera is capable of scanning an observation region by means of the element which is controlled by the control unit and is moved by the drive unit, for example, a target tracking mirror, with the image sensor assigned to the shorter focal distance in order to detect, for example, the light emitted by a ship. If an object has been detected, then an enlarged representation of the detected object can be obtained by means of the first image sensor assigned to the longer focal distance, thereby facilitating identification of the object.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Coll and Pongratz. Col improves Varga’s aircraft system by adding a rear-facing camera to allow for the detecting of objects close by the rear of the aircraft including approaching aircraft.  
Pongratz improves the system by using a camera lens that has a mirror array for input of the target illumination radiation, this design being such that the beam path of the camera lens can be switched between the first image sensor and the target illumination device in synchronization with the emission of the illumination pulse and the duration of each illumination pulse determines the distance from the camera system is to the target object and back.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694